DETAILED ACTION

The examiner assigned to this application has changed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
The claims recite that the film has a theoretical porosity, , within one of several non-zero ranges. This parameter is defined by the specification as 
    PNG
    media_image1.png
    66
    159
    media_image1.png
    Greyscale
. Since SOFT is the mean density of the film, mSOFT is the mass of the film, and vSOFT is the volume of the film, SOF would be the same or nearly the same as mSOFT/vSOFT. As a result, the numerator of the expression for would be about equivalent to vSOFT - vSOFT and would make  equal to or nearly equal to zero. This expression for  makes the ranges that are recited as its value, the broadest and lowest reaching of which is 0.4 to 0.7, impossible to achieve. For this reason, the artisan of ordinary skill would not be enabled to practice the methods or make the products as instantly claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 13, 15-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claims 13 and 18-19 recite or require a film with a theoretical porosity , within one of several non-zero ranges. This parameter is defined by the specification as 
    PNG
    media_image1.png
    66
    159
    media_image1.png
    Greyscale
. The variable SOFT is the mean density of the film; however, there is no explanation of what is being averaged in this mean. Given the discussion of differing degrees of porosity through the cross-section of an envisioned film by the specification, the mean could be through the cross-section of a film (see specification page 10 fourth paragraph). Alternatively, the average could be amongst a set of films that each have an overall density. In light of the multiple interpretations, the scope of the variable is unclear which makes the theoretical porosity  also unclear.
Claims 4 and 19 recite that the pores of the film are “filled at least proportionately”.  The term “proportionate” refers to a ratio and is a relative term that requires some additional basis or entity for comparison. In the context of filling a pore, it is not clear what “proportionate” means. For the sake of application of prior art, any degree of filling will be deemed sufficient to meet the claim limitation.
Claims not explicitly expounded upon are also indefinite because they depend from an indefinite claim and do not add clarity.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 9, 11-12, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janßen et al. (International Journal of Pharmaceutics 2013 441: 818-825) as evidenced by Bühler (Kollidon® BASF 2008).
Janßen et al. detail an orodispersible film onto which a medicated layer has been printed (see abstract). More specifically they detail the production of an orodispersible film base from a solution of 14 wt% hydroxypropylmethyl cellulose (binder) in water to which is added 4.7 wt% crospovidone (matrix material) and 4.1 wt% glycerol (see page 819 first column last partial paragraph-second column first partial paragraph; instant claims 1, 9, and 17). The ratio of solvent to total film suspension is 0.77 (see instant claim 11). The crospovidone is provided as the commercial product Kollidon® CL-M and is insoluble in water (see Bühler page 143-144). The resulting suspension is aerated under vacuum, cast onto a neutral support liner, and dried in an oven through four zones heated at 40⁰C, 60⁰C, 75⁰C, and 80⁰C (see page 819 first column last partial paragraph-second column first partial paragraph; instant claim 14). The specification and claims detail that the porosity occurs due to the drying of the solvent from a film made of a solvent soluble binder and a poorly solvent soluble matrix material. These criteria are met by the film of Janßen et al., therefore their film has porosity according to 2 (see page 819 second column last partial paragraph-page 820 first column first partial paragraph, page 823 first column, table 3 rasagiline mesylate 80cm3/m2 roller capacity sample; instant claim 16). These tiered layers can also be viewed as one coating of three layers and the fourth layer is a “protective layer” that includes a binder (see instant claim 5). Another film is made by Janßen et al. where a solution of hydroxypropylmethyl cellulose (binder) and glycerol in water is mixed with crospovidone (matrix material) and drug (see page 819 first column last full paragraph). The coating suspension is cast onto a liner at a wet thickness of 400 m oven (see page 819 first column last full paragraph; instant claim 12). The instant specification and claims detail that porosity occurs due to the drying of the solvent from a film made of a solvent soluble binder and a poorly solvent soluble matrix material. These criteria are also met by this film embodiment of Janßen et al., therefore it has porosity according to the instant invention (see instant claims 1, 12, and 17). Thus claims 1, 4, 7, 9, 11-12, 14, and 16-17 are unpatentable over Janßen et al. as evidenced by Bühler.

s 1, 6-7, 9-11, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preis et al. (International Journal of Pharmaceutics 2014 461:22- 29) as evidenced by Park et al. (Industrial and Engineering Chemistry Research 1998 37(11):4408-4417) and the MCC reference (www.fao.org/3/w6355e/w6355e0l.htm 1997).
Preis et al. detail an orodispersible film envisioned for administering pharmaceutical actives (see abstract and page 22 first column first paragraph). More specifically, they detail the production of an orodispersible film base from a mixture of 2 wt% polyacrylic acid (binder) in ethanol to which is added 10 wt% microcrystalline cellulose (matrix material) and 2 wt% glycerol that is cast onto a neutral support and dried (see page 23 second column last partial paragraph-page 24 first column first partial paragraph and table 2 sample S7; instant claims 1, 6, and 17). Microcrystalline cellulose is insoluble in ethanol, thus it qualifies as the instant matrix material (see the MCC reference). The ratio of solvent to total film suspension is 0.86 (see instant claim 11). The ratio of binder to binder + matrix material is 0.17 (see instant claim 10). The microcrystalline cellulose is insoluble in ethanol, indicating that its inclusion in the ethanol of Preis et al. yields a suspension and its qualification as a matrix material (see instant claims 1 and 7). Park et al. detail that the synthetic polymer polyacrylic acid is soluble in ethanol, indicating that its inclusion in the ethanol of Preis et al. yields a solution and its qualification as a binder (see page 4410 first column first full paragraph; instant claims 1 and 9).  The instant specification and claims detail that porosity occurs due to the drying of the solvent from a film made of a solvent soluble binder and a poorly solvent soluble matrix material. These criteria are met by the film of Preis et al., .

Claims 1-2, 7, 9-11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (previously cited) as evidenced by Janßen et al.
Yang et al. disclose the production of an orodispersible film that may be composed of cellulose derivatives (see abstract, page 5 lines 30-33, and page 45 lines 18-32). The film ingredients are combined along with a solvent to form a suspension, cast onto a neutral support and dried (see page 13 lines 23-27 and page 47 lines 8-27). An example combines 17g of a 30 wt% aqueous suspension of ethyl cellulose (matrix material; cellulose derivative) with 1 g hydroxypropyl methyl cellulose (binder; cellulose derivative), 0.4 g peppermint oil, and 0.7 g of a water soluble surfactant (see table 3 and example K; instant claims 7 and 9). The mixture is coated onto a neutral substrate and heated from below to dry (see page 47 lines 21-27 and page 49 lines 10-25; instant claims 1-2). Hydroxypropyl methyl cellulose is water soluble so it qualifies as the instant binder (see Janßen et al. page 819 first column last partial paragraph-second column first partial paragraph). The water solvent is present at 0.62 relative to the suspension mixture and the hydroxypropyl methyl cellulose is present at a ratio of 0.16 relative to the combination of ethyl cellulose and hydroxypropyl methyl cellulose (see instant claims 10 and 11). The instant specification and claims detail that porosity occurs due to the drying of the solvent from a film made of a solvent soluble binder and a poorly solvent soluble matrix material. These criteria are also met by the film embodiment of .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-5, 7, 9, 11-12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Janßen et al. as evidenced by Bühler 
Janßen et al. detail an orodispersible film onto which a medicated layer has been printed (see abstract). More specifically they detail the production of an orodispersible film base from a solution of 14 wt% hydroxypropylmethyl cellulose (binder) in water to which is added 4.7 wt% crospovidone (matrix material) and 4.1 wt% glycerol (see page 819 first column last partial paragraph-second column first partial paragraph; instant claims 1, 9, and 17). The ratio of solvent to total film suspension is 0.77 (see instant claim 11). The crospovidone is provided as the commercial product Kollidon® CL-M and is insoluble in water (see Bühler page 143-144). The resulting suspension is aerated under vacuum, cast onto a neutral support liner, and dried in an oven through four zones heated at 40⁰C, 60⁰C, 75⁰C, and 80⁰C (see page 819 first column last partial paragraph-second column first partial paragraph; instant claim 14). The specification and claims detail that the porosity occurs due to the drying of the solvent from a film made of a solvent soluble binder and a poorly solvent soluble matrix material. These criteria are met by the film of Janßen et al., therefore their film has porosity according to the instant invention (see instant claim 1). Subsequently, model drugs were separately dissolved or suspended in an ethanol solution of hydroxypropyl cellulose and rolled onto the surface of the film (see page 819 second column first paragraph-end of column and page 820 second column third-fourth full paragraphs).  The pores of the drug-free film of 2 (see page 819 second column last partial paragraph-page 820 first column first partial paragraph, page 823 first column, table 3 rasagiline mesylate 80cm3/m2 roller capacity sample; instant claim 16). These tiered layers cane also be viewed as one coating of three layers and the fourth layer is a “protective layer” that includes a binder (see instant claim 5). Another film is made by Janßen et al. where a solution hydroxypropylmethyl cellulose (HPMC; binder) and glycerol in water is mixed with crospovidone (matrix material) and drug (see page 819 first column last full paragraph). The coating suspension is cast onto a liner at a wet thickness of 400 m oven (see page 819 first column last full paragraph; instant claim 12). The instant specification and claims detail that porosity occurs due to the drying of the solvent from a film made of a solvent soluble binder and a poorly solvent soluble matrix material. These criteria are also met by this film embodiment of Janßen et al., therefore it has porosity according to the instant invention (see instant claims 1, 12, and 17). 
While the direction of the heat source relative to the film support in the heated oven is not detailed, there are a finite number of options available and these are from a side, from below, from above, or some combination. Any of these options would have been obvious to the artisan of ordinary skill in the art before the effective filing date of the claimed invention because choosing from a finite number of identified, predictable .

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Janßen et al. as evidenced by Bühler as applied to claims 1-4, 7, 9, 11-12, 14, and 16-17 above, and further in view of Yang et al. 
Janßen et al. as evidenced by Bühler teach the limitations of instant claim 1. The direction of the heat source relative to the film support in the heated oven is not explicitly detailed.
Yang et al. teach the production of a rapidly dissolving film by casting a liquid preparation onto a support and drying the preparation (see abstract, page 5 lines 30-33, page 13 lines 23-27, page 45 lines 18-32 and page 47 lines 8-27). The drying process is taught to reduce rippling that is known to occur with conventional drying methods (see page 10 line 2-page 11 line 8). Yang et al. direct the drying heat to the bottom of the support with no air flow on top or from both the bottom and top simultaneously and in a controlled fashion to address this issue (see page 10 line 2-page 11 line 8).
It would have been obvious to the artisan of ordinary skill in the art before the effective filing date of the claimed invention to apply the drying technique of Yang et al. to the zoned heating regimen of Janßen et al. as evidenced by Bühler. This modification would have been obvious as the application of the same technique to a similar process in order to yield the same improvement. Therefore claims 2 and 3 are obvious over Janßen et al. in view of Yang et al. as evidenced by Bühler.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Janßen et al. as evidenced by Bühler as applied to claims 1-4, 7, 9, 11-12, 14, and 16-17 above, and further in view of Bühler.
Janßen et al. as evidenced by Bühler teach the limitations of instant claim 1. The commercial water insoluble crospovidone, Kollidon® CL-M, they employ has a volume average diameter of 3-10 m (see Bühler table 3.5). A claimed particle size is not explicitly taught by Janßen et al. 
Bühler detail a small set of water insoluble varieties of the crospovidone under the Kollidon® CL category that have varying particle sizes (see page 147). The volume average diameter for these varieties in this category is 90-130 m for Kollidon® CL, 20-40 m for Kollidon® CL-F, and 10-300m for Kollidon® CL-SF (see page 147).
It would have been obvious to the artisan of ordinary skill in the art before the effective filing date of the claimed invention to exchange the crospovidone described as Kollidon® CL, Kollidon® CL-F, or Kollidon® CL-SF for the Kollidon® CL-M. This choice would have been obvious as the simple substitution of one known element for another. Therefore claim 8 is obvious over Janßen et al. in view of and as evidenced by Bühler. 

Claims 1-4, 6-9, 11-12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krekeler et al. (WO 2016/009001) in view of Yang et al. as evidenced by the Avicel® PH-105 Specification Sheet (2003), the MCC reference, and Harika et al. (Archives of Pharmacy Practice 2012 3(3):202-216).
Krekeler et al. teach an orodispersible film produced from a suspension of ingredients (see abstract). Preferably, the suspension is made of HPMC (binder; m and 10% are smaller than 2 to 10m, yielding an average size between these two ranges (see example 1; the Avicel® PH-105 Specification Sheet; instant claim 8). The ingredients are combined into a suspension then cast onto a neutral support and dried at 50⁰C (see example 1; instant claims 1, 14, and 17). The thickness of the dry film can range from 50 to 500 m (see paragraph 60; instant claim 12). The instant specification and claims detail that porosity occurs due to the drying of the solvent from a film made of a solvent soluble binder and a poorly solvent soluble matrix material. These criteria are also met by the film embodiment of Krekeler et al., therefore it has porosity according to the instant invention (see instant claims 1, 12, and 17). The presence of a pharmaceutical active ingredient in an additional layer application is not recited.
Yang et al. teach the production of an orodispersible film that may be composed of cellulose derivatives (see abstract, page 5 lines 30-33, and page 45 lines 18-32). The film ingredients are combined along with a solvent to form a suspension, cast onto a neutral support and dried (see page 13 lines 23-27 and page 47 lines 8-27). Yang et al. 
It would have been obvious to the artisan of ordinary skill in the art before the effective filing date of the claimed invention to prepare the film of Krekeler et al. as a two layer film based upon Yang et al. This choice would have been obvious because Yang et al. detail that such a configuration was recognized as desirable. Since a single layer film as taught by Krekeler et al. would have pores, the application of a second layer in the two-layer embodiment suggested by Yang et al. would yield some of the second layer in the pores of the first layer, including some of the medicinal plant extract (see instant claim 4).  The HPMC of the second layer would then qualify as the instantly recited stabilizer (see instant claim 15). The particle size of the matrix material in the coating of Krekeler et al. is a range that overlaps with that instantly claimed, thereby rendering the claimed range obvious (see instant claim 8). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Similarly, the thickness range of the two layered film would overlap with and render obvious that which is instantly claimed (see MPEP 2144.05; instant claim 12). It additionally would have been obvious to apply the drying technique of Yang et al. to the 


Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered. In light of the amendment to the claims, the previous rejection under 35 USC 112(b) has been withdrawn. The arguments against the teachings of Yang et al. are unpersuasive and are addressed below. Due to a new analysis of the claims and prior art, new grounds of rejections are detailed and those previously presented are withdrawn.
The applicant argues that there is no indication in the examples of Yang et al. that a porous film is produced. This characterization does not appear to consider the film of example K in table 3, where water soluble HPMC is combined with an aqueous dispersion of ethyl cellulose, surfactant and flavor to generate a film suspension. As the applicant argues is necessary for porous film formation, the solids in the preparation are dominated by the poorly solvent soluble matrix material, ethyl cellulose and the HPMC binder is present at a ratio in accordance with instant claim 10.  In fact the binder proportion is lower than that detailed in instant example 1, thus the pores initially formed would not be completely filled by still dissolved, as the applicant argues is necessary for porous film formation. Further, the drying process is conducted from beneath the film as instantly claimed. The instantly claimed steps are conducted by Yang et al. with 
The applicant additionally argues that Yang et al. desire a uniform film, whereas the instant claims avoid such an even distribution. The examiner disagrees because there are no claim limitations that address the uniformity of the film. While there may be an underlying intent by the applicant for a particular distribution of materials in the final product, no such details are distilled into a claim recitation.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/CARALYNNE E HELM/           Examiner, Art Unit 1615